Citation Nr: 1827875	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  15-02 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a June 2017 hearing in San Antonio, Texas.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's hypertension is related to active duty service.

2.  It is at least as likely as not that the Veteran's back disorder is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a back disorder have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for hypertension and a back disorder.
 
Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the Board determines that service connection should be granted for the Veteran's hypertension and back disorder.  

The Veteran's service treatment records report that the Veteran was closely monitored for high blood pressure during service with high pressure documented on numerous occasions, including at his separation examination in January 1977.  Next, in conjunction with the Veteran's credible statements, the private treatment records reflect that the Veteran had symptoms of hypertension, including high blood pressure, after service.  Further, in a July 2017 opinion, the Veteran's treating physician opined that after a complete review of the Veteran's service treatment and post-service medical records, the Veteran's hypertension had its onset during active service.  

The Board acknowledges the negative evidence, including the opinions from the August 2011 VA examiner, which reflect that there was "no evidence of persistent or chronic elevated blood pressures" in service.  Nevertheless, the examiner failed to address or discuss the etiology of the Veteran's high blood pressure in service, or at the very least, discuss if the Veteran's current hypertension was otherwise related to service.  Thus, merely observing that the Veteran did not have persistent high blood pressure in service is an insufficient rationale to support his opinions.  As such, the Board determines that the weight of the evidence is at least in equipoise that the Veteran's hypertension is related to active service.  

With respect to a back disorder, the Veteran's service treatment records reflect complaints of back pain during service.  Specifically, the Veteran's January 1977 report of medical history at separation reflects his complaints of "recurring back pain."  Further, the Board observes that the Veteran's military occupation was a fuel specialist, which included the performance of physically demanding job duties.  The Board also acknowledges the competent and credible statements from the Veteran and his wife regarding the Veteran's persistent back pain during (and after) service, as well as the repeated trauma to his back due to his job duties, which included lifting and carrying heavy fuel hoses and equipment.  Moreover, the objective medical evidence, including a July 2017 private opinion reports that the Veteran's current back disorder is related to his "duties as a Fuels Specialist... [which he was] required to lift and drag heavy fuel hoses and nozzles daily for four years."  

The Board acknowledges that the evidence includes negative opinions by the August 2011 VA examiner - specifically, that the Veteran's back disorder is related to the aging process.  However, the Board notes that the examiner did not discuss or address the physical demands of the Veteran's military occupation, or the credible assertions from the Veteran and his wife (including her observations) regarding the Veteran's back injury and his continuing complaints of back pain during service.  Additionally, the examiner incorrectly stated that the Veteran's service treatment records only document one instance of back pain.  However, as discussed, the Veteran's service treatment records report "recurring" back pain at separation.  As a result, the Board finds these opinions to be less probative.  

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for hypertension and a back disorder should be granted.
 

ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a back disorder is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


